FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 December 15, 2011 Filed Via EDGAR (CIK #0000916488) Karen Rossotto, Esq. U.S. Securities and Exchange Commission Division of Investment Management F Street, N.E. Washington, D.C. 20549 Subject: Franklin Templeton Fund Allocator Series (the “Registrant” or “Trust”) (Franklin Templeton Multi-Asset Real Return Fund) (File Nos. 333-13601, 811-07851) Dear Ms. Rossotto: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 28 to the Registrant's Registration Statement on Form N-1A, which is being filed under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended. Additionally, described below are the Registrant’s responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”), that you provided conveyed to Mr. Bruce Bohan on November 1, 2011 with regard to Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A (“PEA 26”), filed with the Commission on September 14, 2011 pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended. PEA 26 was filed to create a new series of the Trust, the Franklin Templeton Multi-Asset Real Return Fund (the “New Fund”). Each comment is summarized below, followed by the Registrant’s response to the comment. PROSPECTUS COMMENTS: 1. Comment: Per Instruction 6 of Form N-1A Item 3, disclose in a footnote to the fee table that “Other Expenses” are based on estimated amounts for the current fiscal year. Response: In reviewing the PEA 26, we note that such footnote was included in that filing. 2. Comment: Per Instruction 3(e) of Form N-1A Item 3, briefly describe who can terminate the fee waiver arrangement with respect to investment in a Franklin Templeton money fund and under what circumstances.
